         Case 1:21-cr-00052-TJK Document 53 Filed 05/25/21 Page 1 of 12




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                      :
                                              :       CASE NO. 21-cr-52-2 (TJK)
               v.                             :
                                              :
WILLIAM PEPE,                                 :
                                              :
                       Defendant.             :


                     OPPOSITION TO DEFENDANT’S MOTION FOR
                       RELIEF FROM PREJUDICIAL JOINDER

       The United States of America, by and through its attorney the United States Attorney for

the District of Columbia, respectfully submits this opposition to defendant William Pepe’s Motion

for Relief from Prejudicial Joinder, ECF No. 46. The defendant’s motion should be denied. Any

differences in the weight and charges between Pepe and his co-defendants is minimal, and any

alleged prejudice to him can be cured with limiting instructions. The defendant’s motion does

not present an extraordinary case to overcome the strong preference for joint trials.

                    FACTUAL AND PROCEDURAL BACKGROUND 1

       On April 16, 2021, the Grand Jury returned a superseding indictment charging the

defendant, along with co-defendants Matthew Greene and Dominic Pezzola, with conspiracy to

obstruct the Electoral College vote that took place at the United States Capitol on January 6, 2021,

as well as to interfere with law enforcement during the course of a civil disorder. Pepe, Pezzola,

and Greene are charged jointly with the following offenses: conspiracy, in violation of 18 U.S.C.

§ 371; civil disorder, in violation of 18 U.S.C. § 231(a)(3); destruction of government property, in

violation of 18 U.S.C. § 1361, obstruction of an official proceeding, in violation of 18 U.S.C.



1      This factual background section is provided to put the defendant’s proffered facts in
context and does not represent the entirety of the government’s anticipated evidence at trial.


                                                  1
         Case 1:21-cr-00052-TJK Document 53 Filed 05/25/21 Page 2 of 12




§ 1512(c)(2), and entering or remaining on restricted building or grounds, in violation of 18 U.S.C.

§ 1752(a)(1), (2), and (4).   Pezzola is charged separately with robbery of U.S. government

property in violation of 18 U.S.C. § 2112, assaulting, resisting, or impeding certain officers in

violation of 18 U.S.C. § 111(a)(1), and a second count of civil disorder in violation of 18 U.S.C.

§ 231(a)(3).

       These charges stem from the attack on the U.S. Capitol that took place on January 6, 2021.

Pepe, Pezzola, and Greene are all members of a self-described “Western Chauvinist” organization

known as the Proud Boys. Proud Boys leadership had been planning to bring a number of its

members to Washington, D.C. on January 6, 2021, for weeks leading up to that date.

       At some point on January 5, 2021, Proud Boys leadership put word out to multiple chat

rooms on the encrypted messaging platform Telegram—including “Boots on the Ground,” of

which both Pezzola and Pepe were members—to meet on the east side of the Washington

Monument at 10:00 a.m. on the morning of January 6, 2021. Pepe was there at or near the

appointed time, along with Pezzola and Greene (and many other members of the Proud Boys).

Notably, photos taken by Greene’s phone show that he, Pezzola, and Pepe were in close proximity

to each other at the Monument, and that all pictured were all following Proud Boys leadership’s

direction not to wear the Proud Boys’ traditional black and yellow for the event.

       Pepe, Pezzola, and Greene all marched with the Proud Boys from the Monument to the

west side of the Capitol. Pepe continued with the majority of the marching Proud Boys to the east

side of the Capitol. Shortly before 1:00 p.m., Pepe, Pezzola, and Greene, together with numerous

Proud Boys and other individuals, were near a pedestrian entrance to the Capitol grounds near the

Peace Monument on First Street NW. This entrance to the grounds was guarded by a small

number of U.S. Capitol Police officers standing behind waist-high metal barriers. Members of




                                                 2
         Case 1:21-cr-00052-TJK Document 53 Filed 05/25/21 Page 3 of 12




this crowd violently disassembled and trampled the metal barriers, and Pezzola, Pepe, and Greene

all charged over the fallen barriers to advance toward the Capitol. One video showing Greene

(and others) running up the pedestrian walkway shortly after this breach was recovered from

Pepe’s phone. 2

       Pezzola and Pepe were near the front of the line of people charging towards the Capitol

building from the Peace Monument. As the crowd encountered another set of waist-high metal

barriers, Pepe and another individual grabbed one of them and dragged it to the side—at the same

time others were doing the same to other metal barriers—allowing the crowd (including Pezzola

and Greene) to advance on a police line guarding access to a plaza to the west of the Capitol

building (“West Plaza”). 3

       Moments after Pepe dragged the barrier to the side and discarded it and the crowd advanced

on the police line guarding access to the West Plaza, it fanned out across that line. As it did so,

Pepe encountered another videographer, looked into the camera, and yelled, “Let’s go! This is

what we came for, yeah!” After those barricades were breached, Pepe was one of many Proud

Boys who positioned himself towards the police line at the front of the plaza. According to a video



2       Based on the position of the videographer of this video, as well as other evidence showing
Pepe’s position within the crowd, the government does not contend that Pepe was the videographer
for this video.
3       Pepe claims, Mot. at 2, that “[p]eople ahead of him threw barricades in his direction forcing
him to push them out of the way to avoid being hit by them.” He also claims that he “was forced
to deflect a barricade to avoid being trampled by the crowd behind him.” These claims are belied
by video evidence. One such example is available here: https://intelx.io/?did=53a5f886-b61f-
4227-9524-008dd70c2540 (last visited May 20, 2021). Pepe can be seen marching at, among
other places, approximately the 9:30 time stamp. He can be seen in a black jacket, with an
American flag bandana on his head, carrying a handled radio in his left hand. He marches past
the videographer, who shortly thereafter turns around. At approximately the 9:47 timestamp,
Pepe can be seen dragging a barrier to the side with another individual and discarding it. In
evaluating this motion, the Court should rely on the factual allegations set forth in the indictment
rather than defendant Pepe’s self-serving and counterfactual assertions.


                                                 3
         Case 1:21-cr-00052-TJK Document 53 Filed 05/25/21 Page 4 of 12




recovered from Pepe’s phone, he was pepper sprayed on the West Plaza. He took a selfie-style

video to proclaim that fact, and added, “Storming that Capitol, baby!”

       After a series of clashes between police and rioters on the West Plaza, the rioters forced

their way past police guarding a set of stairs that led under the under-construction Inauguration

Stage and to the upper west terrace, and a number of entrances to the Capitol proper. After this

breach, Pezzola and Greene were again among the first to cross the previously existing police line.

Pepe was about fifteen seconds behind them. On the stairs, battles between the police and rioters

raged, with both sides using pepper spray and barricades against the other as weapons. Pepe was

there and in a position to witness everything going on around him. Indeed, he is in frame of the

camera on at least one video in which Pezzola can be heard yelling at police, “We’re not stopping!

We’re not fucking stopping!” and other choice phrases, and other rioters can be seen using

chemical spray and other items as weapons against the police. Despite this, Pepe continued to

advance on the Capitol.

       Pepe entered the Capitol minutes behind Pezzola, through the door next to the window

Pezzola smashed open with a stolen police riot shield. Once inside, as noted by the defendant, he

took some photographs and videos. Mot. at 3. 4 The government has recovered some subset of

those photographs and videos from the defendant’s phone. In one such video, taken in “selfie”

mode, Pepe shows himself and the Capitol rotunda, and says to the camera, “we did it.” In another

selfie video from inside the rotunda, Pepe said to the camera, “proud of your boy,” and made a

hand gesture commonly associated with the Proud Boys.

       Following the attack on the Capitol, Pezzola and Pepe wound up back at Pezzola and



4
       All citations to page numbers in the defendant’s motion are ECF No. 46-1, and page
references are to the number at the bottom of the page, rather than the number in blue at the top of
the page.


                                                 4
          Case 1:21-cr-00052-TJK Document 53 Filed 05/25/21 Page 5 of 12




Greene’s hotel. According to surveillance footage provided by that hotel, they were both walking

through a hotel corridor together shortly after 11:30 p.m. on January 6, 2021. A zoomed and

cropped still shot from that surveillance is below (with Pezzola and Pepe circled in red, and other

individuals’ faces obscured by blue blocks):




                                      LEGAL PRINCIPLES

       “If the joinder of offenses or defendants in an indictment, an information, or a consolidation

for trial appears to prejudice a defendant or the government, the court may order separate trials of

counts, sever the defendants’ trials, or provide any other relief that justice requires.” Fed. R.

Crim. P. 14(a). “As is clear from the text of the rule, district courts have significant flexibility to

determine how to remedy any potential risk of prejudice posed by the joinder of multiple

defendants in a single trial.” United States v. Moore, 651 F.3d 30, 95 (D.C. Cir. 2011). “Indeed,

although a district court may grant a severance in a wider array of circumstances, the Supreme

Court has held that ‘a district court should grant a severance under Rule 14 only if there is a serious

risk that a joint trial would compromise a specific trial right of one of the defendants, or prevent

the jury from making a reliable judgment about guilt or innocence.’” Id., quoting Zafiro v. United


                                                  5
            Case 1:21-cr-00052-TJK Document 53 Filed 05/25/21 Page 6 of 12




States, 506 U.S. 534, 539 (1993).

       Court have generally favored joint trials over severance. See, e.g., United States v. Hines,

455 F.2d 1317, 1334 (D.C. Cir. 1972) (“The balance has been struck in favor of joint trials”). Put

simply, severance should be granted “sparingly.” See United States v. Straker, 800 F.3d 570, 626

(D.C. Cir. 2015). “Absent a dramatic disparity of evidence, any prejudice caused by joinder is

best dealt with by instructions to the jury to give individual consideration to each defendant.”

Moore, 651 F.3d at 95, quoting United States v. Slade, 627 F.2d 293, 309 (D.C. Cir. 1980)

(emphasis in Moore but not Slade).        The Supreme Court also favors instructions and other

remedies over severance, even in cases where the risk of prejudice is high. See Zafiro, 506 U.S.

at 539 (“When the risk of prejudice is high, ... less drastic measures, such as limiting instructions,

often will suffice to cure any risk of prejudice”).

       To obtain a severance, the defendant has the burden of establishing the requisite prejudice.

See, e.g., United States v. Carson, 455 F.3d 336, 374 (D.C. Cir. 2006).

                                           ARGUMENT

       Pepe asserts that a disparity between the weight of the evidence against him and his co-

defendants, and differences between the substantive counts with which he is charged and the

counts with which his co-defendants are charged, requires severance. These assertions are

factually and legal unsupported. Pepe is properly joined in a single indictment with Greene and

Pezzola, and there is substantial overlap in the evidence and charges against each defendant. The

motion should be denied.

       I.       There is No Prejudicial Disparity in the Weight of the Evidence.

       The defendant has presented no evidence or argument sufficient to overcome the strong

preference in favor of joint trials. Despite the defendant’s contention to the contrary, there will




                                                  6
          Case 1:21-cr-00052-TJK Document 53 Filed 05/25/21 Page 7 of 12




be substantial overlap of evidence in this case. As noted above, all three defendants were present

in close proximity to each other at the Washington Monument; all three marched with the Proud

Boys from the Monument to the area surrounding the Capitol, and all participated in the breach of

the First Street barricades in quick succession. Evidence from Greene’s phone establishes Pepe’s

and Pezzola’s presence at the Monument, and evidence from Pepe’s phone establishes Greene’s

charge up the pedestrian path after the breach of the First Street barricades. Publicly available

video shows Pepe and Pezzola walking up the First Street pedestrian walkway in close succession

before Pepe throws a police barricade out of the way, allowing Pezzola and others to fan out along

the front of the police line.

        Video evidence of the push of the stairs shows Pezzola carrying the riot shield, with Greene

trailing very close behind him. Pepe was part of this push up the stairs as well—he can be seen

in the same video as Pezzola and Greene, entering the area under the scaffolding approximately

15 seconds after him. Pepe is also visible in the video from inside the stairs where Pezzola is

shouting at police officers, and he enters the Capitol through the door next to the window broken

by Pezzola, only minutes after him.        Moreover, as evidenced by the surveillance footage

recovered from the surveillance cameras at the hotel Pezzola and Greene stayed at, Pezzola and

Pepe were together at that hotel shortly after 11:30 p.m. on January 6. In short, it is highly likely

that there will be significant overlaps in evidence between the defendants.

        Even if the Court accepts arguendo the defendant’s recitation of what the evidence in this

case will look like, and that a case like that would engender some prejudice, severance is

unwarranted. The D.C. Circuit has repeatedly expressed its significant preference for joint trials,

especially where any prejudice can be cured through jury instructions. See Legal Principles

section, supra. Indeed, the Circuit has upheld denials of severance motions in cases with greater




                                                 7
          Case 1:21-cr-00052-TJK Document 53 Filed 05/25/21 Page 8 of 12




or equal risk of prejudice to the moving defendant than the defendant has alleged here. See United

States v. Straker, 800 F.3d 570, 626-28 (D.C. Cir. 2015) (upholding denial of severance where a

defendant participated in a victim’s kidnapping, but not his later murder, as well as where two of

three defendants did not participate in kidnappings that were introduced pursuant to Fed. R. Evid.

404(b)); United States v. Moore, 651 F.3d 30, 96 (D.C. Cir. 2011) (“Although we do not ignore

the possibility that some ‘spillover’ prejudice may have resulted to Handy and Nunn from being

tried together with their codefendants, the district court's jury instructions, by explaining that each

defendant's guilt should be considered individually based upon the evidence that pertained to him,

were sufficient to cure any such prejudice”); United States v. White, 116 F.3d 903, 918 (D.C. Cir.

1997 (upholding denial of severance despite defendant’s “comparatively modest role in the drug

conspiracy and related acts of violence”).

       The defendant relies principally on Mardian v. United States, 546 F.2d 973 (D.C. Cir

1976), which stems from the cover-up of the Watergate break-in, in support of his argument that

the alleged disparity in the weight of the evidence between Greene and Pezzola on the one hand,

and Pepe on the other, mandates that the case be severed for trial. See Mot. at 5-8. In so doing,

Pepe not only ignores the D.C. Circuit examples upholding denials of severance discussed above,

he also elides major portions of the Mardian Court’s decision to reverse the District Court’s denial

of severance. Unlike here, the severance motion erroneously denied by the trial court in Mardian

was (1) made mid-trial, after it was clear that a significant portion of the government’s case

concerned co-conspirators’ statements and actions occurring after Mardian was no longer an active

participant in the conspiracy (although he had not withdrawn); (2) made after Mardian’s counsel

of choice fell ill mid-trial and would be unavailable for weeks; and (3) not opposed by the

government. Id. at 978-79. None of those factors exist here.




                                                  8
          Case 1:21-cr-00052-TJK Document 53 Filed 05/25/21 Page 9 of 12




       Moreover, the Pepe ignores the notable fact that the D.C. Circuit in Mardian essentially

upheld the District Court’s pretrial denial of the severance motion in that case, based on the

evidence presented at that stage, which it summarized as: (1) that Mardian had been named only

in the conspiracy count, but no substantive count; (2) that only five of the 45 overt acts charged

Mardian; and (3) that none of those overt acts charged Mardian with any activity occurring later

than a month after the Watergate break-in, whereas the indictment charged that the conspiracy

continued for nearly another two years thereafter. Id. at 977-78. Although the D.C. Circuit

found that Mardian made a “substantial pretrial showing of possible prejudice requiring

severance,” it noted that showing was not so compelling that it was clear his interest in a separate

trial outweighed the judicial-economy interests favoring joinder. Id. at 979. It was only after the

trial evidence developed, the defendant’s counsel-of-choice fell ill, and the government dropped

its objection that the Circuit ruled severance was necessary. Id. at 980.

       The reasoning applied by the Mardian court with respect to the pretrial severance

determination applies here, except with more force because Pepe’s proffered difference in the

weight of the evidence is much less than the pretrial showing from Mardian. Whereas all parties

agreed that Mardian was inactive in the conspiracy for the vast majority of its duration and not

charged with any substantive counts, Pepe was an active member of the conspiracy through the

events of January 6, met up with at least Pezzola at his hotel thereafter, and he is charged in the

indictment’s substantive counts. Moreover, whereas five of the 45 overt acts in the conspiracy

indictment mentioned Mardian, ten of the fifteen overt acts charged in the First Superseding

Indictment in this case mention Pepe. And, as illustrated by the factual allegations in the

indictment and the facts set forth above, there is no serious risk that the evidence presented at trial

will reveal the sort of prejudicial factors that sprung up in Mardian.




                                                  9
         Case 1:21-cr-00052-TJK Document 53 Filed 05/25/21 Page 10 of 12




       In short, there will be substantial judicial-economy benefits to trying these defendants

together; there will be minimal prejudice to Pepe, if any, from “spillover” evidence, and any

prejudice that does exist can be addressed through limiting instructions. His motion should

consequently be denied.

       II.     No Differences in Charges Warrants Severance.

       Pepe claims that an alleged disparity of charges between himself and his co-defendants

warrants severance. He is mistaken. As an initial matter, defendants Pepe and Greene are

charged with exactly the same offenses in the First Superseding Indictment, so there can be no

disparity between those two defendants. Pezzola is charged separately from Pepe in three counts:

two surrounding Pezzola’s robbery of a U.S. Capitol Police riot shield, and one for Pezzola’s

participation with a group of rioters confronting a U.S. Capitol Police Officer inside the Capitol

building. Notably, Pepe is charged jointly with Pezzola and Greene one of the acts that Pepe

contends will cause him the most prejudice—the destruction of property charged stemming from

Pezzola breaking a window to the Capitol with a riot shield. Pepe ignores this fact in his motion.

       Pepe similarly ignores that he is jointly charged in a conspiracy with Pezzola that included

as its purpose “to stop, delay, or hinder Congress’s certification of the Electoral College vote, by

force if necessary.” First Superseding Indictment at ¶ 26 (emphasis added). Pezzola’s actions

and statements in furtherance of the conspiracy—some of which show him using the force

contemplated by the conspiracy Pepe is charged with joining—are rightly imputed to Pepe. See,

e.g., Pinkerton v. United States, 328 U.S. 640, 646 (1946) (“And so long as the partnership in

crime continues, the partners act for each other in carrying it forward. It is settled that an overt act

of one partner may be the act of all without any new agreement specifically directed to that act.”)

(internal punctuation omitted).




                                                  10
         Case 1:21-cr-00052-TJK Document 53 Filed 05/25/21 Page 11 of 12




       The defendant relies primarily on United States v. Sampol, 636 F.2d 621 (1980), in support

of his contention that the alleged disparate nature of the charges in this case require severance. See

Mot. at 8-10. His reliance is misplaced. Sampol was a multi-codefendant case that stemmed

from the assassination of the former Chilean ambassador to the United States, as well as an

American associate of his. Sampol, 636 F.3d at 629. Multiple co-defendants were charged with

conspiracy to murder a foreign official, murder of a foreign official, first-degree murder, and

related charges in connection with the attack. Id. One defendant, referred to in the opinion as

Ignacio, was charged in the same indictment only with false declarations to the grand jury and

misprision of a felony. He was not charged with the conspiracy or homicide offenses. Id.

       The D.C. Circuit reversed Ignacio’s conviction, noting that while the lack of a conspiracy

charge against him may have allowed the jury to easier compartmentalize the evidence, “[t]he long

stream of witnesses testifying to the details of the assassination conspiracy and the actual

assassination provided testimony that was largely irrelevant to Ignacio's guilt,” and that, under the

prevailing circumstances, the resulting prejudice could not be ameliorated. See id. at 646-47. That

is far from the case here. Pepe is charged jointly with Greene and Pezzola in a conspiracy and is

charged substantively with the same crimes committed by Greene, and most of the crimes

committed by Pezzola—including one of the offenses on which his motion expresses the most

concern, Pezzola’s destruction of the Capitol window with the riot shield. Evidence of Pezzola’s

and Greene’s actions on January 6 is in fact material and relevant to Pepe’s guilt and would be

admissible at a separate trial of Pepe. To the extent some small subset of either co-defendant’s

actions would not be admissible at a separate trial against Pepe, the Court can minimize any

prejudice with a limiting instruction. See, e.g., United States v. Carson, 455 F.3d 336, 375 (D.C.

Cir. 2006) (Court’s instructions that “[e]ach offense and the evidence that applies to it should be




                                                 11
          Case 1:21-cr-00052-TJK Document 53 Filed 05/25/21 Page 12 of 12




considered separately, and you should return separate verdicts as to each ....” and “[T]he fact that

you may find a defendant guilty or not guilty of any one count of the indictments should not control

or influence your verdict with respect to any other count of the indictments,” cured any prejudice).

       WHEREFORE, the United States respectfully requests that the defendant’s motion be

denied.



                                              Respectfully submitted,

                                              CHANNING PHILLIPS
                                              Acting United States Attorney
                                              D.C. Bar No. 415793


                                      By:         /s/ Erik M. Kenerson
                                              Erik M. Kenerson
                                              Christopher A. Berridge
                                              Assistant United States Attorneys
                                              Ohio Bar No. 82960 (Kenerson)
                                              GA Bar No. 829103 (Berridge)
                                              555 4th Street, N.W., Room 11-909
                                              Washington, D.C. 20530
                                              202-252-7201
                                              Erik.Kenerson@usdoj.gov
                                              Christopher.Berridge@usdoj.gov




                                                12
